Citation Nr: 0637836	
Decision Date: 12/06/06    Archive Date: 12/19/06	

DOCKET NO.  04-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by neck and back pain.

2.  Entitlement to service connection for a chronic 
urological disorder.

3.  Entitlement to service connection for gout of the right 
hand, elbows, knees, and ankles.  

4.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for disabilities manifested 
by insomnia, impotence, left lower testicle pain, lower lip 
numbness and mouth tingling, as a result of urethroplasty 
with mucosal grafting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Honolulu, Hawaii, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.  It is not shown that the veteran has a disability of the 
neck and back that is attributable to his active service.  

3.  No competent medical evidence has been received relating 
any current urological disorder to the veteran's active 
service.  

4.  No competent medical evidence has been received relating 
any current gout to the veteran's active service.

5.  The veteran did not incur any residuals or damage due to 
urethroplasty as the proximate result of a lack of skill, 
carelessness, negligence or error in judgments, or unforeseen 
event in VA treatment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
disability manifested by neck and back pain, to include 
arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  The criteria for entitlement to service connection for a 
chronic urological disorder, to include on a presumptive 
basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. § § 3.303, 3.30, 
3.309 (2006).

3.  The veteran does not have gout that was incurred in or 
aggravated by active service or that may be presumed to have 
been incurred during his active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of urethroplasty is not established.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duties to notify and assist claimants in the development of 
their claims. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA applies to all five elements of a service connection 
claim.  As indicated by the United States Court of Appeals 
for Veterans Claims (Court), those five elements include:  
(1) Veteran status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Upon receipt of an application for service 
connection, therefore, VA is required to review the 
information and the evidence presented with the claims, and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will help in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.

The evidence of record shows that the veteran was provided 
with communications in 2001, 2002, 2005, and 2006 with regard 
to VA notification and assistance requirements under the 
VCAA.  In the June 2005 communication he was told what 
information was needed from him and he was told what 
specifically was needed to establish entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  He was also told that it was his responsibility to 
make sure VA received articles and records that were not in 
the possession of a Federal department or agency.  He was 
specifically told what the evidence had to show to establish 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
and what the evidence had to show to establish entitlement to 
service connection for disability manifested by neck and back 
pains, for gout, and for a chronic urological disorder.  In a 
March 2006 communication he was provided with information 
regarding the degree of disability or the effective date of 
disability benefits, as required by Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist the veteran, medical 
records from VA have been obtained and associated with the 
claims file.  The veteran's representative has asked that he 
be accorded various specialty examinations with regard to the 
disabilities at issue.  This has not been accomplished 
because it is not warranted by the evidence of record.  
Further, there is no indication of the existence of 
additional evidence to substantiate the claims.  Accordingly, 
the Board concludes that the duty to assist provisions of the 
VCAA have been complied with.  

Principles of Service Connection

In general, service connection will be granted if a 
disability resulting from disease or injury was incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, gout, 
nephritis, or other conditions, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or within the 
presumptive period) is not, in fact, shown to be chronic 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

If there is no showing of a chronic condition resulting from 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

When the veteran had active service for 90 days or more, and 
chronic diseases, including arthritis and/or gout or 
nephritis, is or are manifest to a compensable degree of 
10 percent or more within the first year following separation 
from service, service connection will be presumed for the 
condition or conditions.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
Existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the chronic disability.  Shedden v. Principi, 
381 F. 3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. 
Principi, 16 Vet. App. 110, (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).   

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there was an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.)  The analysis below focuses on the most 
salient and relevant evidence and what this evidence shows or 
fails to show on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
specifically discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (The law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
veteran.)  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims.

Additionally, the Board notes that as a lay person, the 
veteran himself does not qualify to opine on matters 
requiring medical knowledge, such as the etiology of any 
current disability manifested by neck and back pain, a 
urological disorder, and/or gout.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (A lay person is generally not 
capable of opining on matters requiring medical knowledge).  

Disability Manifested by Neck and Back Pains.

The veteran has acknowledged that he sustained a neck injury 
prior to entering service.  He claims it was aggravated by 
using helmets and other gear he used in the military.  
However, the service medical records themselves are entirely 
negative for complaints or findings indicative of his having 
a neck or back disorder.  The separation examination in 
August 1975 reveals no clinical abnormalities and no 
indication of the presence of any neck or back disorder.  
Since the fact of chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  

However, the post service records do not document the 
presence of a disability involving the neck and/or back until 
1999, a time many years following service discharge, when 
arthritis of the neck and back was indicated.  Although the 
veteran is competent to describe post service symptomatology, 
because it does not necessarily follow that there is a 
relationship between symptoms described by the veteran and 
any current arthritis, medical evidence is required to 
demonstrate such a relationship.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  There is no medical evidence 
of record indicating a causal nexus between the veteran's 
active service and any current arthritis involving the neck 
and the back.  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Service Connection for Gout Involving Multiple Joints

The service medical records are without reference to 
complaints, findings, or history pertaining to gout.  The 
post service medical records do not document the presence of 
gout or gouty arthritis for years following service 
discharge.  The post service evidence includes a report of a 
VA examination of the veteran in December 2002.  It was noted 
the veteran had a history of a fracture of the right wrist 
while in service.  (Service connection is in effect for 
residuals of fractures of the right 4th and 5th metacarpals.)  
The veteran stated that he began having right wrist acute 
gouty arthritic attacks about 10 to 15 years prior to the 
2002 examination.  Following examination, assessments were 
made of:  Residual fracture of the right wrist; acute gouty 
arthritis of the right wrist.  The examiner opined that gout 
involving the right wrist was not secondary to the wrist 
fracture that had occurred in service.  This opinion is 
uncontroverted.  There is no medical evidence of record that 
the veteran's gout is attributable to his service in any way.  

Again, as the Board may consider only independent medical 
evidence to support its findings, and as there is no medical 
evidence favorable to the claim of service connection for 
multiple joint gout, the preponderance of the evidence is 
against the claim, and the benefit of the doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

Service Connection for a Chronic Urological Disorder

The service medical records reveal that on one occasion in 
service, the veteran received treatment for gonorrhea.  The 
remainder of the service medical records is without reference 
to treatment of, or evaluation for a complaint or finding 
indicative of the veteran having a urologic disorder.  

The post service medical records are likewise without 
reference to the presence of a chronic urological disorder 
until March 2001.  At that time the veteran was evaluated for 
only a three-month history of dysuria, painful ejaculation, 
and urinary hesitancy, with what was reported as a history of 
remote trauma to the genitalia.  There is no showing 
whatsoever of continuity of symptomatology after service.  

Although the veteran is competent to describe post service 
symptoms indicative of a urological disorder, because it does 
not necessarily follow that there is a relationship between 
the symptoms described by the veteran and any current 
disability, medical evidence is required to demonstrate such 
a relationship.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

Unfortunately, the medical evidence of record contains no 
opinion indicating a causal relationship between the 
veteran's service and any current urological disorder.  

Again, as the Board may consider only independent medical 
evidence to support its findings, and as there is no 
favorable medical evidence that links any current urological 
disorder to service, the preponderance of the evidence is 
against the claim, and the benefit of the doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  



Compensation under 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service connected.  The 
additional disability must be the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the approximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b) (1) (2006).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b) (2) (2006).  

Several conditions govern the determination of whether any 
additional disability is reflective of VA hospitalization or 
treatment.  

First, it is necessary for the claimant to show that 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment 
and not merely coincidental therewith.  The mere fact of 
aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, and 
examination, or medical or surgical treatment.  See 38 C.F.R. 
§ 3.358(c) (1)(2) (2006).

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c) (3) (2006).  

The record shows the veteran underwent surgery at the Tripler 
Army Medical Center in Hawaii in June 2001 as a VA patient.  
In October 2001 he wrote a VA physician complaining of pain 
and numbness in the lower left testicle.  He also referred to 
drooling, numbness, loss of hot and cold sensation, and loss 
of muscle control of the inner lip muscles which he stated 
were a result of the surgery.  However, the medical evidence 
of record subsequent thereto shows no complaints or findings 
indicative of disability emanating from the surgery.

Accordingly, there is no competent evidence of additional 
disability as a result of training, hospital care, medical or 
surgical treatment, or an examination furnished by VA.  
However, even assuming arguendo that the veteran has 
additional disability, the record is completely negative for 
any evidence that the approximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of any additional disability was an event 
that was not reasonably foreseeable. 

There is nothing in the claims file, other than the veteran's 
own contentions that the surgery in 2001 led to additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or the fault on the part of VA, or 
was not reasonably foreseeable.  However, as the evidence 
does not show that the veteran possesses medical expertise, 
his statements are not probative regarding this issue.  As it 
is the province of trained health care professionals to make 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation,  Jones v. Brown, 
7 Vet. App. 134, 137 (1994), the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has not provided any medical evidence to support his 
assertions. 

Thus, the Board finds the preponderance of the evidence is 
against a finding that the veteran suffers from additional 
disability sustained as a result of the June 2001 surgery 
that is proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or on the fault on the part 
of VA in furnishing the surgical treatment, or was not 
reasonably foreseeable.  As such, the veteran's claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of urethroplasty done in 2001 must be denied.  


ORDER

Service connection for a disability manifested by neck and 
back pains is denied.  

Service connection for gout of the right hand, elbows, knees, 
and ankles is denied.  

Service connection for a chronic urological disorder is 
denied.

Compensation benefits under 38 U.S.C.A. § 1151 for disability 
resulting from urethroplasty is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


